DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2011 is being considered by the examiner.
Drawings
The drawings are objected to because Figure 3 is of insufficient quality. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
Claim Objections
Claim 6 is objected to because of the following informalities:
Regarding claim 6: “comprises” should read “comprising”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: “the surface” lacks antecedent basis.
Regarding claim 1: It is unclear what is being referred to by “the electrode” as the only previous recitation of electrode(s) is “multi-layer electrodes”. This term is interpreted as “one or more of the multi-layer electrodes”.
Regarding claim 2: It is unclear how the disposing of the multi-layer interdigitated electrodes is by depositing aluminum layers on the multi-layer polyimides which has been cured. Specifically, the phrase “the multi-layer polyimides which has been cured” appears to (unintentionally) mean that all the polyimide layers are cured and aluminum is deposited thereon; however, a review of the instant disclosure reveals that the curing and depositing is done in stage (i.e. curing the first polyimide layer, depositing aluminum thereon to form a first electrode, curing the second polyimide layer, etc.). For the purposes of examination and in light of the specification, claim 2 is interpreted as “wherein the disposing of the multi-layer interdigitated electrodes comprises depositing one or more aluminum layers on one or more of the multi-layer polyimides, wherein the one or more of the multi-layer polyimides has been cured”.
Regarding claim 3: The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 4: The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 4: This claim contains the trademark/trade names AZ4620 and AZ400k. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe a positive photoresist and a developer, respectively, and, accordingly, the identification/description is indefinite. AZ4620 is interpreted as “a positive photoresist” and AZ400k is interpreted as “a developer”.
Regarding claim 4: “the cured polyimide” lacks antecedent basis. Further, “the cured polyimide’s surface” lacks antecedent basis.
Regarding claim 5: The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 5: This claim contains the trademark/trade names AZ4620 and AZ400k. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim 
Regarding claim 5: This claim recites “a subsequent cured polyimide”, “a subsequent patterned aluminum coating”, and “a subsequent electrodes layer” which implies an earlier or other “cured polyimide”, “patterned aluminum coating”, and “electrodes layer”; however, such “earlier or other” elements are not recited in claim 5 nor claim 1, on which claim 5 depends.
Regarding claim 5: “the subsequent cured polyimide’s surface” lacks antecedent basis.
Regarding claim 6: This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are the structural relationships of the recited elements (i.e. “layers of silicon wafer substrate, silicon dioxide, silicon nitride, backside aluminum, first polyimide, second polyimide, third polyimide, first 
Regarding claim 6: “the upper layer” and “the layer” lack antecedent basis.
Regarding claim 6: It is unclear which polyimide (first, second, or third) is being referred to by “the polyimide” in the second to last line of this claim.
Regarding claim 7: “the water adsorption area” lacks antecedent basis.
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites layers of silicon wafer substrate; however, the instant specification appears to only be enabling for “a layer of silicon wafer substrate” (i.e. there is only one silicon wafer substrate layer).
 Claim Rejections - 35 USC § 103
          The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1-2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenney (US 6222376 B1) in view of Cummins (US 20090141767 A1) and further in view of Okusawa (US 20080180880 A1).Regarding claim 1 (as best understood, see 112b rejection above):Tenney teaches (FIGS. 5-7) a fabrication process for a capacitive sensor having 
disposing the multi-layer interdigitated electrodes (104, 106, 108, 110, 112, 114) in a multi-layer sensing material (116, 118, 120, 122, 124, 126); 
Tenney fails to teach:
the sensing material is a polyimide;
providing a plurality of trenches on the surface of the electrode by lift off process; and
covering the sensor with photosensitive negative polyimideCummins teaches:
the sensitive material is a polyimide (FIG. 7 - “Polyimide” / 120; [0015], [0093]); and
providing a plurality of trenches (FIG. 7 - trenches formed within 103) on the surface of the electrode (102)
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use polyimide as the sensing material, as taught by Cummins, in the method of Tenney as it is an art-recognized suitable material for the dielectric moisture sensitive layer.
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the trenches of Cummins in the method of Tenney to yield increased sensing electrode surface area.Okusawa teaches:
lift off process; and photosensitive negative polyimide ([0064], [0074], [0089])

Regarding claim 2 (as best understood, see 112b rejection above):Tenney, Cummins, and Okusawa teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Tenney, Cummins, and Okusawa teach:
wherein the disposing of the multi-layer interdigitated electrodes (Tenney FIGS. 5-7 elements 104, 106, 108, 110, 112, 114) is by depositing aluminum layers (Cummins - [0092]-[0093], [0129]) on the multi-layer (Tenney FIGS. 5-7 elements 116, 118, 120, 122, 124, 126) polyimides (Cummins FIG. 7 - “Polyimide” / 120, [0015], [0093]; Okusawa - [0064], [0074]) which has been cured (Okusawa - [0073]-[0075]; Cummins - abstract, [0075])
     In case a motivation statement is needed for the limitation of “aluminum”, the examiner notes that it would have been obvious to one of ordinary skill in the art at the time of invention to use aluminum electrodes, as taught by Cummins, in the method of Tenney as they art an art-recognized suitable material for electrodes and also due to Tenney’s silence as to the particular material used for the electrodes.
Regarding claim 4 (as best understood, see 112b rejection above):Tenney, Cummins, and Okusawa teach all the limitations of claim 1, as mentioned As combined in the claim 1 rejection above, Tenney, Cummins, and Okusawa teach:
wherein positive photoresist (Okusawa - [0064], [0071]-[0076]; Cummins - [0075]) such as AZ4620 is coated on the cured (Okusawa - [0073]-[0075]; Cummins - abstract, [0075]) polyimide (Cummins FIG. 7 - “Polyimide” / 120, [0015], [0093]; Okusawa - [0064], [0074]) during photolithography using AZ400k developer (Okusawa - [0064], [0071]-[0076]; Cummins - [0075]) to form a patterned aluminum (Cummins - [0092]-[0093], [0129]) coating on the cured polyimide's surface for a first electrodes layer (Tenney FIGS. 5-7 element 104, 106, or 108)
Regarding claim 5 (as best understood, see 112b rejection above):Tenney, Cummins, and Okusawa teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Tenney, Cummins, and Okusawa teach:
wherein positive photoresist (Okusawa - [0064], [0071]-[0076]; Cummins - [0075]) such as AZ4620 is coated on a subsequent cured (Okusawa - [0073]-[0075]; Cummins - abstract, [0075]) polyimide (Cummins FIG. 7 - “Polyimide” / 120, [0015], [0093]; Okusawa - [0064], [0074]) during photolithography using AZ400k developer (Okusawa - [0064], [0071]-[0076]; Cummins - [0075]) to form a subsequent patterned aluminum (Cummins - [0092]-[0093], [0129]) coating on the subsequent cured polyimide's surface for a subsequent electrodes layer (Tenney FIGS. 5-7 element 110, 112, or 114)

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenney (US 6222376 B1) in view of Cummins (US 20090141767 A1) and Okusawa (US 20080180880 A1) and further in view of Thoma et al. (US 5408381 A).Regarding claim 3 (as best understood, see 112b rejection above):Tenney, Cummins, and Okusawa teach all the limitations of claim 2, as mentioned above.Tenney fails to teach:
wherein the multi-layer polyimides is cured at a baking temperature about 150 degrees celsius for about 30 minutesThoma teaches:
wherein the multi-layer polyimides is cured at a baking temperature about 150 degrees celsius for about 30 minutes (Col. 6, Lines 32-39)
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to bake the polyimide at about 150C for about 30 minutes, as taught by Thoma, in the method of Tenney to cure the polyimide and prepare it for use as a humidity sensor.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenney (US 6222376 B1) in view of Cummins (US 20090141767 A1) and further in view of Min et al. (KR 20030035683 A - all citations are to the attached English translation).Regarding claim 6 (as best understood, see 112b rejection above):Tenney teaches (FIGS. 5-7) a capacitive sensor for measuring humidity and sensor (first sentence of abstract) comprises at least
first sensing material (one of 116, 118, 120, 122, and 124), second sensing material (a different one of 116, 118, 120, 122, and 124), third sensing material (e.g. 126), first interdigitated electrodes (one of 104, 106, 108, 110, and 112), second interdigitated electrodes (e.g. 114), wire bonding pad (e.g. 105, 107, 109, 111, 113, 115), and side walls (e.g. side walls of one or more layers of sensing material which accommodate one or more of the respective electrodes) in between the layer of the first and second interdigitated electrodesTenney fails to teach:
layers of silicon wafer substrate, silicon dioxide, silicon nitride, backside aluminum,
the sensing material is polyimide,
wire bonding window, and
trenches' on the upper layer of the polyimideCummins teaches:
layers of silicon wafer substrate (FIG. 3 - 41, [0069]), silicon dioxide (FIG. 3 - 43, [0070], [0074]), silicon nitride (FIG. 3 - 45, [0070], [0074]),
the sensing material is polyimide (FIG. 7 - “Polyimide” / 120; [0015], [0093]),
wire bonding window (FIG. 3 - window in which 58 is located, [0090], FIG. 8 - 103),
trenches' on the upper layer of the polyimide (FIG. 7 - trenches formed within 103)
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the silicon wafer substrate, silicon dioxide, and silicon nitride of Cummins in the device of Tenney as it is an art-recognized equivalent structure for a substrate of a humidity sensor (Cummins - e.g. [0080]). Additionally/alternatively, one would be motived to use this structure of Cummins in the device of Tenney to allow for the integration of circuitry (e.g. detection circuitry) which yields a compact sensor with processing or other circuitry integrated therein (e.g. Cummins - [0069], [0111]).
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use polyimide as the sensitive material, as taught by Cummins, in the device of Tenney as it is an art-recognized suitable material for the dielectric moisture sensitive layer.
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the wire bonding window of Cummins in the device of Tenney to allow for external electrical connection(s).
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the trenches of Cummins in the device of Tenney to yield increased sensing electrode surface area.Min teaches:
backside aluminum (FIG. 2 - 4; [21])
     Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the backside aluminum of Min in the device of Tenney to facilitate attachment / ohmic contact to another element (Min - [21]).
Regarding claim 7 (as best understood, see 112b rejection above):Tenney, Cummins, and Min teach all the limitations of claim 6, as mentioned above.As combined in the claim 6 rejection above, Tenney, Cummins, and Min teach:
wherein the trenches (Cummins - FIG. 7, trenches formed within 103) and the side walls (e.g. side walls of one or more layers of sensing material which accommodate one or more of the respective electrodes) increase the water absorption area of the sensor

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toyoda; Inao et al., (US 6445565 B1), "Capacitive moisture sensor and fabrication method for capacitive moisture sensor";
Therien; Michael J. et al., (US 5783306 A), "Hyperpolarizable compounds and devices fabricated therefrom";
Kinsman; Robert G. et al., (US 5093638 A), "Unbalanced saw filter";
Butler; James Francis, (US 4062750 A), "Thin film electrochemical electrode and cell"; and
HEGNER FRANK, (FR 2554237 A1), "CAPTEUR D'HUMIDITE ET SON PROCEDE DE FABRICATION".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856